Exhibit 99.1 NOTICE Enerplus Corporation ("Enerplus") is filing this Notice to correct certain minor and immaterial errors included in its annual information form for the year ended December 31,2012, dated February 22, 2013 (the "AIF") and its news release issued February 22, 2013 titled "Enerplus Delivers 9% Production Growth and 190% Reserve Replacement in 2012" (the "Annual Results Release").These corrections result from errors contained in the underlying reserves report for certain of Enerplus' U.S. assets provided by one of Enerplus' independent qualified reserves engineers.The result of the errors is that the total estimated net present value of future net revenues of Enerplus' oil and gas reserves, after deducting income taxes, as presented in the AIF and Annual Results Release and subject to the various assumptions forming part of such estimates, was approximately 0.8% higher than the corrected information below. Corrections to AIF The table set forth below is a corrected version of the table presented on page 31 of the AIF under the heading "Oil and Natural Gas Reserves – Summary of Reserves - Summary of Net Present Value of Future Revenue Attributable to Oil and Gas Reserves (Forecast Prices and Costs)".The only changes are to the rows labelled "United States" and "Total" in the columns under the heading "After Deducting Income Taxes". Summary of Net Present Value of Future Net Revenue Attributable to Oil and Gas Reserves (Forecast Prices and Costs) As of December 31, 2012 NET PRESENT VALUE OF FUTURE NET REVENUE DISCOUNTED AT (%/YEAR) Before Deducting Income Taxes After Deducting Income Taxes RESERVES CATEGORY 0% 5% 10% 15% 20% 0% 5% 10% 15% 20% Unit Value(1) (in$millions) $/BOE Proved Developed Producing Canada UnitedStates Total Proved Developed Non-Producing Canada 42 32 25 21 17 31 24 19 16 14 UnitedStates 84 64 50 41 60 45 34 27 22 Total 90 71 58 90 69 54 43 35 Proved Undeveloped Canada 95 48 20 63 25 3 UnitedStates 36 36 Total 55 61 Total Proved Canada UnitedStates Total Probable Canada UnitedStates Total Total Proved Plus Probable Canada UnitedStates Total Note:(1) Calculated using net present value of future net revenue before deducting income taxes, discounted at 10% per year, and netreserves. The table set forth below is a corrected version of the table set forth on page 32 of the AIF under the heading "Oil and Natural Gas Reserves – Undiscounted Future Net Revenue by Reserves Category".The changes are to the rows labelled "United States" and "Total" in the columns under the headings "Income Taxes" and "Revenue After Income Taxes". RESERVES CATEGORY Revenue Royalties and ProductionTaxes Operating Costs Development Costs Abandonment and ReclamationCosts Future Net RevenueBefore Income Taxes Income Taxes Revenue After Income Taxes (in$millions) Proved Reserves Canada $ 1,335 $ 3,374 $ 271 $ 2,883 UnitedStates 18 Total $ 15,236 $ 3,086 $ 4,500 $ 1,113 $ 289 $ 1,102 $ 5,146 Proved Plus Probable Reserves Canada $ 12,702 $ 2,026 $ 4,653 $ 293 $ 4,268 UnitedStates 22 Total $ 24,345 $ 5,165 $ 6,314 $ 1,779 $ 315 $ 10,772 $ 2,648 $ 8,124 Corrections to Annual Results Release The table set forth below is a corrected version of the table presented in the Annual Results Release under the heading "Net Present Value of Future Production Revenue".The changes are only to the row labelled "Total Proved Plus Probable Reserves (after tax)". Net Present Value of Future Production Revenue – Forecast Prices and Costs (Before Tax) Reserves at December 31, 2012, ($ millions, discounted at) 0% 5% 10% 15% Proved developed producing Proved developed non-producing 90 71 Proved undeveloped Total Proved Probable Total Proved Plus Probable Reserves (before tax) Total Proved Plus Probable Reserves (after tax)
